        Case 2:18-cv-03914-GEKP Document 96 Filed 11/16/20 Page 1 of 1



                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

GINA DIFLAVIS,
                       Plaintiff                              CIVIL ACTION

                v.

CHOICE HOTELS INTERNATIONAL,
INC., et al.,                                                 No. 18-3914
                       Defendants

                                             ORDER

        AND NOW, this       / {;   ~   ofNovember, 2020, upon consideration of the Ms. DiFlavis's

and Rama Construction Co., Inc.'s Joint Motion for Approval of Settlement Agreement and

Release (Doc. No. 92), the telephone conference held on November 9, 2020, and the parties'

supplemental letter and revised Settlement Agreement and Release submitted via email on

November 12, 2020, it is ORDERED that:

        1.     The revised Settlement Agreement and Release as between Ms. DiFlavis and Rama

Construction Co., Inc. is APPROVED.

        2.     The case as between Ms. DiFlavis and Rama Construction Co., Inc. is DISMISSED

pursuant to the revised Settlement Agreement and Release.

        3.     Choice Hotels International, Inc. and Rama Construction Co., Inc. shall have until

December 4, 2020 to provide the Court with a basis on which the Court should continue to have

jurisdiction, including supplemental jurisdiction, over their crossclaim.




                                                 1
